Citation Nr: 1826710	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1978 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the RO in Nashville, Tennessee, which denied service connection for hypertension, finding that the evidence submitted was not new and material to substantiate a claim for service connection for hypertension.  The RO subsequently reopened and adjudicated the claim for service connection for hypertension on the merits in the November 2014 statement of the case.  Jurisdiction is currently with the RO in Roanoke, VA. 

In February 2018, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  An August 1999 rating decision denied service connection for hypertension, finding that there was no clinical diagnosis of or treatment for hypertension and, therefore, no current disability.

2.  The Veteran did not timely file a notice of disagreement (NOD) following the August 1999 rating decision, and new and material evidence was not received during the one year appeal period following that decision.

3.  Evidence received since the August 1999 rating decision relates to an unestablished fact of a current disability that could reasonably substantiate a claim of service connection for hypertension.

4.  The Veteran has a current diagnosis of hypertension.

5.  The Veteran was treated for symptoms of high blood pressure during service.  

5.  The Veteran had symptoms of hypertension since service separation.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision denying service connection for hypertension became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the August 1999 rating decision is new and material to reopen service connection for a hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1112, 1131 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for hypertension, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for Hypertension

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Id at 513.

In this case, an August 1999 rating decision denied service connection for hypertension, finding the evidence did not show treatment or a current diagnosis of hypertension.  The Veteran did not file a timely NOD following the August 1999 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the August 1999 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the August 1999 rating decision denying service connection for hypertension, VA has received additional evidence.  Clinical treatment records from the Mountain Home VA medical center reflect diagnosis of hypertension that requires treatment with medication.  See January 2013 VA treatment record. 

When the credibility of such evidence is presumed for the purposes of reopening the claim, such evidence relates to unestablished fact of a current disability of hypertension, so could reasonably substantiate the issue of service connection for a low back disorder.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a low back disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for Hypertension

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with hypertension.   Cardiovascular-renal disease, to include hypertension, is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As service connection for hypertension is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104.

The Veteran essentially contends that he developed high blood pressure during service and that he has continued to have symptoms of hypertension since service separation.  Specifically, the Veteran contends that he experienced dizzy spells in service and was treated for high blood pressure during service around 1979 or 1980.  He contends that a medical corpsman advised him to start medication for high blood pressure during service, but he did not comply with the medical advice because no one explained why he needed to take medication for the condition.  The Veteran contends that he continued to have dizzy spells since the 1980s, including after service separation.  The Veteran asserts that he now requires medication to manage hypertension.  See February 2018 Board hearing transcript, August 2016 VA Form 9.

The evidence of record demonstrates that the Veteran has current diagnosed hypertension for VA purposes.  "Hypertension" refers to persistently high arterial blood pressure.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R.	 § 4.104, Diagnostic Code 7101, Note 1 (2017).  A January 2013 VA examination report notes that the Veteran has currently diagnosed hypertension requiring continuous medication.

The Board further finds that the evidence is at least in equipoise on the question of whether there was an onset of symptoms of high blood pressure, later diagnosed as hypertension, in service and since service separation, i.e., whether hypertension was "incurred in" service.  Although the Veteran was not specifically diagnosed with hypertension in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  Service treatment records reflect that blood pressure readings were within normal limits prior to 1980.  Specifically, a September 1978 service examination report reflects a blood pressure reading of 110/74 that was within normal limits.  The record reflects intermittent findings of elevated blood pressure readings since 1980, including a May 1980 annual service dental examination that reflects a blood pressure reading of 140/68.  In November 1980, the Veteran presented to sick bay for treatment of a headache, neck pain, and fever.  Upon examination, blood pressure was 200/110.  The Veteran was diagnosed with a tension headache and treated with medications, and monitoring of his blood pressure.  Upon recheck, the Veteran's blood pressure remained elevated at 160/90 and did not return to normal until the following morning.  See November service treatment record.  
In May 1981 the Veteran presented to the medical ward with complaints of a "dizzy feeling" and was found to have a blood pressure reading of 150/100.  The Veteran was treated with bed rest in the ward and recheck of his blood pressure in 30 minute increments.  The October 1981 service reenlistment examination report reflects that the military examiner noted that the Veteran was seen in sick call twice for high blood pressure with blood pressure readings of 150/100.  Service treatment records from 1985 to service separation in 1998, reflect evidence of progressive worsening of blood pressure in service with readings of 126/68, 124/74, 134/86, 140/84, and 150/86.  See, for example, November 1985, March 1989, May 1994, September 1995, and May 1998 service treatment records.  Additionally, reports of medical history reflect that the Veteran endorsed a history of and/or current problems with dizziness during service examinations.  See August 1994 and May 1998 service treatment records. 

The evidence of record demonstrates that the Veteran filed a claim for service connection for hypertension within one year service separation in May 1998.  See November 1998 Claim.  During the January 1999 VA examination, the Veteran reported problems with high blood pressure that started in 1980.  Upon examination, blood pressure readings were 120/80 sitting, 130/80 lying, and 132/80 standing.  The VA examiner diagnosed hypertension, although the VA examiner noted that blood pressure was not elevated during the examination.  See January 1999 VA examination report.  The Veteran testified that he had symptoms of dizziness and treatment for high blood pressure in the 1980s during service, and that he continued to experienced problems with dizziness spells and high blood pressure since service separation and was eventually placed on blood pressure medication in 2013.  See February 2018 Board hearing transcript, January 2013 VA treatment record.  

The Board finds the Veteran's assertions of the onset of hypertension during service and the reports of hypertension symptomatology since service, in the context of the in-service high blood pressure readings and symptoms of dizziness, and current diagnoses, including diagnoses of hypertension one year post-service in 1999 and later in 2013, are sufficient to place in equipoise the question of whether the current hypertension was incurred in service and is etiologically related to the high blood pressure readings in service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a), (d).  It is supportive of the overall direct service connection claim because it tends to show that the symptoms that began in service were the basis for the later diagnosed hypertension.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that that the criteria for service connection for hypertension have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a secondary or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

Service connection for hypertension is granted. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


